Title: From Thomas Jefferson to the Ursuline Nuns of New Orleans, 13 July 1804
From: Jefferson, Thomas
To: Ursuline Nuns of New Orleans


               
                  
                     13 July 1804
                  
               
               To the Soeur Therese de St. Xavier farjon Superior, and the Nuns of the order of St. Ursula at New Orleans
               I have recieved, holy sisters, the letter you have written me wherein you express anxiety for the property vested in your institution by the former governments of Louisiana. the principles of the constitution and government of the United states are a sure guarantee to you that it will be preserved to you sacred and inviolate, and that your institution will be permitted to govern itself according to it’s own voluntary rules, without interference from the civil authority. whatever diversity of shade may appear in the religious opinions of our fellow citizens, the charitable objects of your institution cannot be indifferent to any; and it’s furtherance of the wholesome purposes of society, by training up it’s younger members in the way they should go, cannot fail to ensure it the patronage of the government it is under. be assured it will meet all the protection which my office can give it.
               I salute you, holy sisters, with friendship & respect.
               
                  
                     Th: Jefferson
                  
               

            